Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Original claim 29 (for examination purpose claim 30) is rejected under 35 U.S.C. 101 because, it claims “a computer program” without storing on memory – i. e., software only.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There are two claims 28.
Misnumbered second claim 28 been renumbered as claim 29.
Misnumbered claim 29 been renumbered as claim 30.
Drawings
The drawings are objected to because Figs. 1 and 7 only has boxes with numbers only, without any descriptions.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over 
CN 111 582 223 A by Huapu General Tech, Aug. 25, 2020, here onwards Huapu and in view of 
Odinokikh US PGPub: US 2021/0382970 A1 Dec. 9, 2021.

Regarding claims 14, 22, 30, Huapu discloses,

a method, a system  and a computer program for measuring a feature of persons (three-dimensional face recognition – paragraph 0002), the method comprising: 

defining the feature of persons being measured (performing face image information recognition – paragraphs 0002 - 0013); 

measuring values of data points from a sample of digital images comprising the persons (the method of image preprocessing is filtering and denoising, gray-scale normalization processing; edge detection or size normalization processing; through image processing, a relatively pure data image is output and a large number or irrelevant areas are eliminated – paragraph 0011. Extract image features by different means, the extraction means at least include eigenface method, elastic image matching method, singular value decomposition method SVD, discrete cosine transform method DCT or wavelet transform method, principal component analysis PCA method or independent Component analysis method ICA – paragraphs 0014, 0040, 0041. The scale normalization of face images includes image translation, rotation, scaling, and standard cutting – paragraph 0141), according to the defined feature by a first algorithm (Multi-feature information fusion to construct a multi-feature information fusion algorithm; the fusion algorithm includes a feature layer fusion algorithm, a matching layer fusion algorithm, and a decision layer fusion algorithm – paragraphs 0015, 0042); 

standardizing the measured values, by implementing a hyperbolic tangent function transformation (Standardization features; wherein the standardization method is ... Tanh standardization method – paragraph 0045),

but, does not disclose, generating a distribution curve of the measured values.

Odinokikh teaches, biometric-based user authentication method including: obtaining a user's biometric image, obtaining a shallow biometric feature from the user's biometric image by using a first neutral network of a learning network model, obtaining a deep biometric feature from the user's biometric image by using a second neutral network of the learning network model, determining a similarity between the shallow and deep biometric features and a valid user's biometric features stored in advance, and determining whether the user matches the valid user, based on the determined similarity (ABSTRACT, Figs. 6, 11, 12, 13, 15).

Biometric features may include features of a human physical shape such as a face, a face thermogram, a fingerprint, an iris, a retina, ears, hands, the lines of the palm, an eyelid shape, an eyelash shape, skin, veins, etc. or a human behavioral feature such as a voice, a gait, a signature, etc. A biometric feature may be a target of biometrics. Generally, the biometric feature refers to a human biometric features as described above but an animal's biometric feature may be used in an embodiment of the disclosure (paragraph 0055).

The number n of convolution layers and the number i of transformation layers may be each 3 or less. Transformation may include, but is not limited to, transformation using a hyperbolic tangent function tanh(x), transformation using an activation function, transformation using a quantization function, and transformation (paragraph 0108).

The transformation may include, but is not limited to, transformation using a hyperbolic tangent function tanh(x) and/or another activation function, transformation using a quantization function, transformation using a binarization function (paragraph 0141).

A layer of the neural network used to map the deep feature vector FV.sub.deep. to the feature space may be a fully-connected layer. The layers of the neural network may be consecutively arranged and have parameters of one or more distributions (paragraph 0120).

The layers of the neural network used for the mapping of the vectors FV.sub.sh., FV.sub.deep. and FV.sub.sim may be consecutively arranged and have parameters of one or more distributions. Each of the distributions may have different parameters. For example, the distributions may be a gamma distribution, a log-normal distribution, a Poisson Distribution, etc. but are not limited thereto. Here, having parameters of one or more distributions, reads on the claimed feature, generating a distribution curve of the measured values (paragraph 0122).

The camera 1740 may obtain a video sequence (paragraph 0161).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the three-dimensional face recognition of Huapu (Huapu, paragraph 0002) wherein the system of Huapu, would have incorporated biometric-based user authentication of Odinokikh (Odinokikh, ABSTRACT, Figs. 6, 11, 12, 13, 15, paragraphs 0120, 0122, 0141) for providing a biometrics-based user authentication method and device using a training network model to increase the accuracy of user authentication (Odinokikh, paragraphs 0003, 0004).

Regarding claims 15, 26, Huapu discloses all the claimed features,

but, does not disclose, the method according to claim 14, wherein standardizing comprises “implementing a two-parameter hyperbolic function comprising parameters h, hv”.

Odinokikh teaches, biometric-based user authentication method including: obtaining a user's biometric image, obtaining a shallow biometric feature from the user's biometric image by using a first neutral network of a learning network model, obtaining a deep biometric feature from the user's biometric image by using a second neutral network of the learning network model, determining a similarity between the shallow and deep biometric features and a valid user's biometric features stored in advance, and determining whether the user matches the valid user, based on the determined similarity (ABSTRACT, Figs. 6, 11, 12, 13, 15).

Biometric features may include features of a human physical shape such as a face, a face thermogram, a fingerprint, an iris, a retina, ears, hands, the lines of the palm, an eyelid shape, an eyelash shape, skin, veins, etc. or a human behavioral feature such as a voice, a gait, a signature, etc. A biometric feature may be a target of biometrics. Generally, the biometric feature refers to a human biometric features as described above but an animal's biometric feature may be used in an embodiment of the disclosure (paragraph 0055).

The number n of convolution layers and the number i of transformation layers may be each 3 or less. Transformation may include, but is not limited to, transformation using a hyperbolic tangent function tanh(x), transformation using an activation function, transformation using a quantization function, and transformation (paragraph 0108).

The transformation may include, but is not limited to, transformation using a hyperbolic tangent function tanh(x) and/or another activation function, transformation using a quantization function, transformation using a binarization function (paragraph 0141).

A layer of the neural network used to map the deep feature vector FV.sub.deep. to the feature space may be a fully-connected layer. The layers of the neural network may be consecutively arranged and have parameters of one or more distributions (paragraph 0120).

The layers of the neural network used for the mapping of the vectors FV.sub.sh., FV.sub.deep. and FV.sub.sim may be consecutively arranged and have parameters of one or more distributions. Each of the distributions may have different parameters. For example, the distributions may be a gamma distribution, a log-normal distribution, a Poisson Distribution, etc. but are not limited thereto. Here, having parameters of one or more distributions – more distributions, reads on the claimed feature, implementing a two-parameter hyperbolic function comprising parameters h, hv (paragraph 0122).

The camera 1740 may obtain a video sequence (paragraph 0161).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the three-dimensional face recognition of Huapu (Huapu, paragraph 0002) wherein the system of Huapu, would have incorporated biometric-based user authentication of Odinokikh (Odinokikh, ABSTRACT, Figs. 6, 11, 12, 13, 15, paragraphs 0120, 0122, 0141) for providing a biometrics-based user authentication method and device using a training network model to increase the accuracy of user authentication (Odinokikh, paragraphs 0003, 0004).

Regarding claims 16, 23, Huapu discloses all the claimed features,

but, does not disclose, the method according to claim 14, wherein the method further comprises normalizing the distribution curve by “implementing monotonous transformation”.

Odinokikh teaches, biometric-based user authentication method including: obtaining a user's biometric image, obtaining a shallow biometric feature from the user's biometric image by using a first neutral network of a learning network model, obtaining a deep biometric feature from the user's biometric image by using a second neutral network of the learning network model, determining a similarity between the shallow and deep biometric features and a valid user's biometric features stored in advance, and determining whether the user matches the valid user, based on the determined similarity (ABSTRACT, Figs. 6, 11, 12, 13, 15).

Biometric features may include features of a human physical shape such as a face, a face thermogram, a fingerprint, an iris, a retina, ears, hands, the lines of the palm, an eyelid shape, an eyelash shape, skin, veins, etc. or a human behavioral feature such as a voice, a gait, a signature, etc. A biometric feature may be a target of biometrics. Generally, the biometric feature refers to a human biometric features as described above but an animal's biometric feature may be used in an embodiment of the disclosure (paragraph 0055).

The number n of convolution layers and the number i of transformation layers may be each 3 or less. Transformation may include, but is not limited to, transformation using a hyperbolic tangent function tanh(x), transformation using an activation function, transformation using a quantization function, and transformation (paragraph 0108).

The transformation may include, but is not limited to, transformation using a hyperbolic tangent function tanh(x) and/or another activation function, transformation using a quantization function, transformation using a binarization function (paragraph 0141).

A layer of the neural network used to map the deep feature vector FV.sub.deep. to the feature space may be a fully-connected layer. The layers of the neural network may be consecutively arranged and have parameters of one or more distributions (paragraph 0120).

The layers of the neural network used for the mapping of the vectors FV.sub.sh., FV.sub.deep. and FV.sub.sim may be consecutively arranged and have parameters of one or more distributions. Each of the distributions may have different parameters. For example, the distributions may be a gamma distribution, a log-normal distribution, a Poisson Distribution, etc. but are not limited thereto. Here, having parameters of one or more distributions – i.e., one distributions, reads on the claimed feature, implementing monotonous transformation (paragraph 0122).

The camera 1740 may obtain a video sequence (paragraph 0161).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the three-dimensional face recognition of Huapu (Huapu, paragraph 0002) wherein the system of Huapu, would have incorporated biometric-based user authentication of Odinokikh (Odinokikh, ABSTRACT, Figs. 6, 11, 12, 13, 15, paragraphs 0120, 0122, 0141) for providing a biometrics-based user authentication method and device using a training network model to increase the accuracy of user authentication (Odinokikh, paragraphs 0003, 0004).

Regarding claims 17, 24, Huapu discloses all the claimed features,

but, does not disclose, the method according to claim 16, wherein standardizing comprises “implementing a two-parameter hyperbolic function comprising parameters h, hv”.

Odinokikh teaches, biometric-based user authentication method including: obtaining a user's biometric image, obtaining a shallow biometric feature from the user's biometric image by using a first neutral network of a learning network model, obtaining a deep biometric feature from the user's biometric image by using a second neutral network of the learning network model, determining a similarity between the shallow and deep biometric features and a valid user's biometric features stored in advance, and determining whether the user matches the valid user, based on the determined similarity (ABSTRACT, Figs. 6, 11, 12, 13, 15).

Biometric features may include features of a human physical shape such as a face, a face thermogram, a fingerprint, an iris, a retina, ears, hands, the lines of the palm, an eyelid shape, an eyelash shape, skin, veins, etc. or a human behavioral feature such as a voice, a gait, a signature, etc. A biometric feature may be a target of biometrics. Generally, the biometric feature refers to a human biometric features as described above but an animal's biometric feature may be used in an embodiment of the disclosure (paragraph 0055).

The number n of convolution layers and the number i of transformation layers may be each 3 or less. Transformation may include, but is not limited to, transformation using a hyperbolic tangent function tanh(x), transformation using an activation function, transformation using a quantization function, and transformation (paragraph 0108).

The transformation may include, but is not limited to, transformation using a hyperbolic tangent function tanh(x) and/or another activation function, transformation using a quantization function, transformation using a binarization function (paragraph 0141).

A layer of the neural network used to map the deep feature vector FV.sub.deep. to the feature space may be a fully-connected layer. The layers of the neural network may be consecutively arranged and have parameters of one or more distributions (paragraph 0120).

The layers of the neural network used for the mapping of the vectors FV.sub.sh., FV.sub.deep. and FV.sub.sim may be consecutively arranged and have parameters of one or more distributions. Each of the distributions may have different parameters. For example, the distributions may be a gamma distribution, a log-normal distribution, a Poisson Distribution, etc. but are not limited thereto. Here, having parameters of one or more distributions – more distributions, reads on the claimed feature, implementing a two-parameter hyperbolic function comprising parameters h, hv (paragraph 0122).

The camera 1740 may obtain a video sequence (paragraph 0161).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the three-dimensional face recognition of Huapu (Huapu, paragraph 0002) wherein the system of Huapu, would have incorporated biometric-based user authentication of Odinokikh (Odinokikh, ABSTRACT, Figs. 6, 11, 12, 13, 15, paragraphs 0120, 0122, 0141) for providing a biometrics-based user authentication method and device using a training network model to increase the accuracy of user authentication (Odinokikh, paragraphs 0003, 0004).

Regarding claims 18, 25, Huapu discloses all the claimed features,

but, does not disclose, the method according to claim 14, wherein standardizing comprises “implementing a four-parameter hyperbolic function comprising parameters 1, lv, h, hv”.

Odinokikh teaches, biometric-based user authentication method including: obtaining a user's biometric image, obtaining a shallow biometric feature from the user's biometric image by using a first neutral network of a learning network model, obtaining a deep biometric feature from the user's biometric image by using a second neutral network of the learning network model, determining a similarity between the shallow and deep biometric features and a valid user's biometric features stored in advance, and determining whether the user matches the valid user, based on the determined similarity (ABSTRACT, Figs. 6, 11, 12, 13, 15).

Biometric features may include features of a human physical shape such as a face, a face thermogram, a fingerprint, an iris, a retina, ears, hands, the lines of the palm, an eyelid shape, an eyelash shape, skin, veins, etc. or a human behavioral feature such as a voice, a gait, a signature, etc. A biometric feature may be a target of biometrics. Generally, the biometric feature refers to a human biometric features as described above but an animal's biometric feature may be used in an embodiment of the disclosure (paragraph 0055).

The number n of convolution layers and the number i of transformation layers may be each 3 or less. Transformation may include, but is not limited to, transformation using a hyperbolic tangent function tanh(x), transformation using an activation function, transformation using a quantization function, and transformation (paragraph 0108).

The transformation may include, but is not limited to, transformation using a hyperbolic tangent function tanh(x) and/or another activation function, transformation using a quantization function, transformation using a binarization function (paragraph 0141).

A layer of the neural network used to map the deep feature vector FV.sub.deep. to the feature space may be a fully-connected layer. The layers of the neural network may be consecutively arranged and have parameters of one or more distributions (paragraph 0120).

The layers of the neural network used for the mapping of the vectors FV.sub.sh., FV.sub.deep. and FV.sub.sim may be consecutively arranged and have parameters of one or more distributions. Each of the distributions may have different parameters. For example, the distributions may be a gamma distribution, a log-normal distribution, a Poisson Distribution, etc. but are not limited thereto. Here, having parameters of one or more distributions – more distributions, reads on the claimed feature, implementing a four-parameter hyperbolic function comprising parameters 1, lv, h, hv (paragraph 0122).

The camera 1740 may obtain a video sequence (paragraph 0161).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the three-dimensional face recognition of Huapu (Huapu, paragraph 0002) wherein the system of Huapu, would have incorporated biometric-based user authentication of Odinokikh (Odinokikh, ABSTRACT, Figs. 6, 11, 12, 13, 15, paragraphs 0120, 0122, 0141) for providing a biometrics-based user authentication method and device using a training network model to increase the accuracy of user authentication (Odinokikh, paragraphs 0003, 0004).

Regarding claims 19, 27, Huapu discloses all the claimed features,

but, does not disclose, the method according to claim 16, wherein standardizing comprises “implementing a four-parameter hyperbolic function comprising parameters 1. lv. h. hv”.

Odinokikh teaches, biometric-based user authentication method including: obtaining a user's biometric image, obtaining a shallow biometric feature from the user's biometric image by using a first neutral network of a learning network model, obtaining a deep biometric feature from the user's biometric image by using a second neutral network of the learning network model, determining a similarity between the shallow and deep biometric features and a valid user's biometric features stored in advance, and determining whether the user matches the valid user, based on the determined similarity (ABSTRACT, Figs. 6, 11, 12, 13, 15).

Biometric features may include features of a human physical shape such as a face, a face thermogram, a fingerprint, an iris, a retina, ears, hands, the lines of the palm, an eyelid shape, an eyelash shape, skin, veins, etc. or a human behavioral feature such as a voice, a gait, a signature, etc. A biometric feature may be a target of biometrics. Generally, the biometric feature refers to a human biometric features as described above but an animal's biometric feature may be used in an embodiment of the disclosure (paragraph 0055).

The number n of convolution layers and the number i of transformation layers may be each 3 or less. Transformation may include, but is not limited to, transformation using a hyperbolic tangent function tanh(x), transformation using an activation function, transformation using a quantization function, and transformation (paragraph 0108).

The transformation may include, but is not limited to, transformation using a hyperbolic tangent function tanh(x) and/or another activation function, transformation using a quantization function, transformation using a binarization function (paragraph 0141).

A layer of the neural network used to map the deep feature vector FV.sub.deep. to the feature space may be a fully-connected layer. The layers of the neural network may be consecutively arranged and have parameters of one or more distributions (paragraph 0120).

The layers of the neural network used for the mapping of the vectors FV.sub.sh., FV.sub.deep. and FV.sub.sim may be consecutively arranged and have parameters of one or more distributions. Each of the distributions may have different parameters. For example, the distributions may be a gamma distribution, a log-normal distribution, a Poisson Distribution, etc. but are not limited thereto. Here, having parameters of one or more distributions – more distributions, reads on the claimed feature, implementing a four-parameter hyperbolic function comprising parameters 1, lv, h, hv (paragraph 0122).

The camera 1740 may obtain a video sequence (paragraph 0161).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the three-dimensional face recognition of Huapu (Huapu, paragraph 0002) wherein the system of Huapu, would have incorporated biometric-based user authentication of Odinokikh (Odinokikh, ABSTRACT, Figs. 6, 11, 12, 13, 15, paragraphs 0120, 0122, 0141) for providing a biometrics-based user authentication method and device using a training network model to increase the accuracy of user authentication (Odinokikh, paragraphs 0003, 0004).

Regarding claims 20, 28, Huapu discloses

the method according to claim 14, wherein the method further comprises comparing the standardized values of the data points with persons having a second feature in common (the CD-1 algorithm is used to fully train the first layer of RBM, and map the feature vectors of face images in different feature soaces, and save multiple face image feature information – paragraph 0022), 
the standardized values of the data points with a second sample of digital images comprising similar data points (same or similar gray-scale distribution – paragraph 0099), or 
the standardized values of the data points with the second sample of digital images comprising data points having a second feature (a three-dimensional face recognition method without a multi-feature fusion cascade classifier, by fusing the gray-scale features and texture features of the region of interest of the face to facilitate Subsequent classifier. Here, features – i.e., a second feature – paragraph 0004).

Regarding claims 21, 29, Huapu discloses all the claimed features,

but, does not disclose, the method according claim 14, wherein the digital images are frames of one or more videos.

Odinokikh teaches, biometric-based user authentication method including: obtaining a user's biometric image, obtaining a shallow biometric feature from the user's biometric image by using a first neutral network of a learning network model, obtaining a deep biometric feature from the user's biometric image by using a second neutral network of the learning network model, determining a similarity between the shallow and deep biometric features and a valid user's biometric features stored in advance, and determining whether the user matches the valid user, based on the determined similarity (ABSTRACT, Figs. 6, 11, 12, 13, 15).

Biometric features may include features of a human physical shape such as a face, a face thermogram, a fingerprint, an iris, a retina, ears, hands, the lines of the palm, an eyelid shape, an eyelash shape, skin, veins, etc. or a human behavioral feature such as a voice, a gait, a signature, etc. A biometric feature may be a target of biometrics. Generally, the biometric feature refers to a human biometric features as described above but an animal's biometric feature may be used in an embodiment of the disclosure (paragraph 0055).

The number n of convolution layers and the number i of transformation layers may be each 3 or less. Transformation may include, but is not limited to, transformation using a hyperbolic tangent function tanh(x), transformation using an activation function, transformation using a quantization function, and transformation (paragraph 0108).

The transformation may include, but is not limited to, transformation using a hyperbolic tangent function tanh(x) and/or another activation function, transformation using a quantization function, transformation using a binarization function (paragraph 0141).

A layer of the neural network used to map the deep feature vector FV.sub.deep. to the feature space may be a fully-connected layer. The layers of the neural network may be consecutively arranged and have parameters of one or more distributions (paragraph 0120).

The layers of the neural network used for the mapping of the vectors FV.sub.sh., FV.sub.deep. and FV.sub.sim may be consecutively arranged and have parameters of one or more distributions. Each of the distributions may have different parameters. For example, the distributions may be a gamma distribution, a log-normal distribution, a Poisson Distribution, etc. but are not limited thereto (paragraph 0122).

The camera 1740 may obtain a video sequence (paragraph 0161).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the three-dimensional face recognition of Huapu (Huapu, paragraph 0002) wherein the system of Huapu, would have incorporated biometric-based user authentication of Odinokikh (Odinokikh, ABSTRACT, Figs. 6, 11, 12, 13, 15, paragraphs 0120, 0122, 0141) for providing a biometrics-based user authentication method and device using a training network model to increase the accuracy of user authentication (Odinokikh, paragraphs 0003, 0004).

The prior art made of record and not relied upon is considered pertinent to applicants disclosure.

Parkkinen US PGPub: US 2019/0347469 A1 Nov. 14, 2019.
Method of improving image analysis, using a processing device, the image of the face of the user to derive a parameter related to the indicated facial area of interest using the selected image analysis module (Figs. 2, 3, 6, paragraphs 0007, 0008).
The results of the representative set of images for a specific parameter related to a particular indicated facial area of interest form a distribution of values (e.g. values for marionette lines from 0.01 to 0.99). Each new analyzed image analyzed through a processing device is added to the distribution and mapped against the existing distribution of values to derive a value for a specific parameter (paragraph 0037).
The raw values are normalized with the four-parameter hyperbolic tangent function using parameters that are tuned for the specific location analyzed and to obtain close to uniform distributions for the reference data set (paragraph 0046).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642